DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species A-2, B-2, C-2, D-2, E-1, and F-1 in the reply filed on 3 March 2022 is acknowledged.
Claims 5, 8, 11, 14, 24, and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3 March 2022.
Claims 1-37 are pending in the application.
Claims 1-4, 6-7, 9-10, 12-13, 15-23, 25-34, and 36-37 are examined in the instant Office action.

Information Disclosure Statement
The IDS of 9/19/2019 has been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6-7, 9-10, 13, 19-23, and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leamon et al. [EP 2966180 A1; on IDS].
Claim 22 recites a computer-implemented method for determining primers for amplifying sub-target regions of target gene sequences.  The method comprises receiving a plurality of target gene sequences.  The method comprises computing a penalty score for each set of candidate primers per sub-target region based on a non-linear combination of properties of each candidate primer and an amplicon amplifiable from the sub-target region using candidate primers.  The method comprises computing a primer pool score between candidate primers across sub-target regions.  The method comprises determining a set of primers for each target gene sequence based on the computer penalties.
Claim 1 recites similar subject matter as claim 22, except claim 1 is directed to a system with additional splitting and pooling limitations.
The document of Leamon et al. studies methods and compositions for multiplex PCR [title].  Paragraph 224 and Figures 17-18 of Leamon et al. teach a system comprising a computer that receives genomic regions or sequences of interest.  Paragraph 224 of Leamon et al. teaches determining target sequences for the received genomic regions or sequences of interest.  Paragraph 224 of Leamon et al. teaches 
Paragraphs 239-242 of Leamon et al. discloses a method of selecting primers for multiplex PCR.  Paragraphs 239-242 of Leamon et al. teach that the method employs a step of selecting a subset of amplicons from a plurality of candidate amplicons for covering genomic regions using pools of amplicons.  The method of paragraphs 239-242 of Leamon et al. outputs a subset of the candidate amplicons and assigns each of the amplicons in the subset to a pool in which the amplicon can be multiplexed.  Paragraphs 239-242 of Leamon et al. teaches that the amplicons may be selected based on their length and GC content and a score can be established based on these parameters.  Paragraphs 239-242 of Leamon et al. teach that the amplicons are also selected based on the coverage of the target which they provide, the number of amplicons necessary, and the quality of the amplicons.
Paragraphs 216 and 227-228 of Leamon et al. teach that different scores may be given based on the presence of forward or reverse SNPs, the presence of forward or reverse repeats, off-target hybridization, forward and reverse triplets, A, C, G and T, minimum and maximum length, matches in a loop, the number of GC bases, the 
Paragraph 242 of Leamon et al. teaches that the amplicons and primers may be used in a tiling system.  Paragraphs 219-220 of Leamon et al. teaches that the pools may be selected based on the number of amplicons in each pool and the size of the amplicons in the pool.  Paragraphs 214 and 216 of Leamon et al. teach that off-target hybridization may be measured against a hg19 human reference genome.

With regard to claim 6, paragraphs 241-242 of Leamon et al. teach calculating a score for each target gene sequence.

With regard to claims 7 and 9, paragraphs 239-240 of Leamon et al. teach using GC content in scoring and thresholding.

With regard to claim 10, paragraphs 227-228 of Leamon et al. teaches SNP variants.

With regard to claim 13, paragraphs 266-267 of Leamon et al. teach assigning sub-target regions to a first pool or a second pool.

With regard to claims 19-20, paragraphs 214 and 216 of Leamon et al. teach that off-target hybridization may be measured against a hg19 human reference genome.

	With regard to claims 21 and 37, paragraph 47 of Leamon et al. teaches synthesis of the target primers.

	With regard to claim 23, paragraphs 216 and 227-228 of Leamon et al. teach that different scores may be given based on the minimum and maximum melting temperature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

35 U.S.C. 103 Rejection #1:
Claims 1-4, 6-7, 9-10, 13, 19-23, 26 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leamon et al. [EP 2966180 A1; on IDS] in view of Babiarz et al. [US PGPUB 2016/0369333 A1; on IDS].
Claims 2-4 recite properties of the primer pairs.
Claim 26 recites ranking and optimizing primers.
Claim 36 recites splitting target sequences.
Leamon et al. teaches scoring, pooling, and selecting primer pairs as discussed above.
Leamon et al. does not teach the properties, ranking, optimizing, and splitting of sequences as recited in the claims.
The document of Barbiarz et al. studies methods for simultaneous amplification of target loci [title].  Figures 2 and 9 teach semi-nested PCR using first, second, and third primer sets.  Paragraph 249 of Barbiarz et al. teaches that semi-nested PCR increases the specificity of the PCR.  Paragraphs 941-950 of Barbiarz et al. teach ranking and iteratively optimizing sequences by penalty scores.  Paragraph 434 of Barbiarz et al. teaches splitting target gene sequences into a plurality of sub-target gene sequences.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the pooling and selection of primer pairs of Leamon et al. by use of the properties, ranking, optimizing, and splitting of target sequences of Barbiarz et al. wherein the motivation would have been that Barbiarz et al. gives additional tools for the analysis of primer pairs [Figures 2 and 9 and paragraphs 249, 434, and 941-950 of Barbiarz et al.].  There would have been a 

35 U.S.C. 103 Rejection #2:
Claims 1, 6-7, 9-10, 13, 19-23, 25, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leamon et al. [EP 2966180 A1; on IDS] in view of Jahan et al. [US PGPUB 2009/0123935 A1].
Claim 25 is further limiting comprising determining coefficients for the non-linear combination.
Leamon et al. teaches scoring, pooling, and selecting primer pairs as discussed above.
Leamon et al. does not teach determining coefficients for the non-linear combination.
The document of Jahan et al. studies measurement of a population of nucleic acids, by real-time PCR [title].  Paragraph 182 of Jahan et al. teaches use of coefficients in non-linear expressions.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the pooling and selection of primer pairs of Leamon et al. by use of the properties, ranking, optimizing, and splitting of coefficients of non-linear expressions of Jahan et al. wherein the motivation would have been that Jahan et al. gives additional mathematical for the analysis of primer pairs [paragraph 182 of Jahan et al.].  There would have been a reasonable expectation .

Allowable Subject Matter
Claims 12, 15-18, and 27-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art does not teach splitting based on legal split points and goodness scores.
	The prior art does not teach the properties and multiple penalty scores associated with pooling in claims 15-18.
	The prior art does not teach the iterative manipulation and optimization of penalty scores in relation to target sequences as in claims 27-34.

Related Prior Art
	The document of Brenner [US Patent 6,138,077] teaches a method, apparatus, and computer program product for determining a set of non-hybridizing oligonucleotides [title].  The document of Brenner teaches the role of computer processing in design of oligonucleotides.  
	Paragraphs 366-370 of Jensen et al. [US PGPUB 2017/0342477 A1; on IDS] teach design of multiplexed PCR primer sequences.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1631                                                                                                                                                                                             	17 March 2022